      Case 1:18-cv-12220-PAE-RWL Document 97 Filed 08/02/21 Page 1 of 2

                                    TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355

                                                  July 30, 2021

Via ECF
Hon. Robert W. Lehrburger, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street                                                                               8/2/2021
New York, NY 10007

       Re:     Extension of Time to Jointly-Propose a Pretrial Order
               Geng v. Shu Han Ju Restaurant II Corp, No. 18-cv-12220 (RWL), (S.D.N.Y.)

Your Honor,

        We represent the Plaintiffs in the above-referenced matter. We write respectfully to request
an extension of time, from July 30, 2021 to August 9, 2021 to submit a pretrial order jointly with
Defense counsel. The reason for our request is twofold. First, it is not clear from the record whose
rules the pretrial order should follow, Your Honor’s or Judge Engelmeyer’s. Second, we have not
received Defendants’ portion of the pretrial order for submission.

       Applicable Rules

        In the initial case management order (see Dkt. No. 16), the parties consented to trial before
Your Honor. And throughout the case the parties have addressed correspondence and requests for
rulings to Your Honor. However, upon review of the docket, it appears that the parties did not
execute a form AO-85 consenting to Your Honor’s jurisdiction, and Judge Engelmayer remains
assigned to this case. Your Honor’s and Judge Engelmayer’s rules differ in significant respects:
for instance, Your Honor’s rules require a statement of damages; a requested amount of time for
openings; a schedule for counsel to notify each other of witness order; and a schedule for counsel
to exchange demonstratives, while Judge Engelmeyer’s do not.

       In an effort to clear the confusion, I emailed Defense counsel Ronald Terenzi at 11:21
hours this morning (July 30, 2021) attaching an AO-85 executed and asking him to execute same
on behalf of Defendants. See Ex. 1. I did not hear back. I called Defense counsel at 17:57 hours
today (July 30, 2021) to confer, but my call was not picked up. I left a voicemail, but have not
received a call back.

       Defendants’ Portion

       Notwithstanding the confusion over whose rules to follow, I emailed Defense counsel a
proposed pretrial order conforming to Your Honor’s rules at 18:31 hours today (July 30, 2021),
but haven’t heard back. Given Defense counsel’s nonresponse to the 11:21 email or the 17:57
telephone call, I don’t expect to hear back today. Accordingly, the pretrial order is currently
missing Defendants’ portion.
      Case 1:18-cv-12220-PAE-RWL Document 97 Filed 08/02/21 Page 2 of 2

Hon. Robert W. Lehrburger, U.S.M.J.
July 30, 2021
Geng v. Shu Han Ju Restaurant II Corp, No. 18-cv-12220 (RWL), (S.D.N.Y.)
Page 2 of 2

       Therefore, we respectfully request an extension of time from July 30, 2021 to August 9,
2021 to submit a pretrial order. I am both on trial in one case and have a voluminous summary
judgment brief due in another case the week of August 2, 2021.

       We thank the Court for its attention to and consideration of this matter.

                                                 Respectfully submitted,
                                                 TROY LAW, PLLC

                                                 /s/ Aaron B. Schweitzer
                                                 Aaron Schweitzer
                                                 Attorney for Plaintiffs

cc: via ECF
    all counsel of record
    /asb




                                                             8/2/2021




                                                2
